Citation Nr: 0608563	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for tinnitus 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not establish that the 
veteran has been diagnosed with a bilateral knee or back 
disability.

2.  Competent medical evidence does not establish that the 
veteran has been diagnosed with depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Review of the record 
shows that the veteran was issued a VCAA letter in March 
2003, prior to the initial rating determination, and again 
July 2003, upon receipt of private medical records provided 
by the veteran.  The RO then issued another rating decision 
in July 2003, subsequent to the issuance of the second VCAA 
letter.  It is this rating decision that the veteran 
subsequently appealed.  While these letters, in aggregate, 
provide notice of the type of evidence required to prevail in 
his claims, the letters did not tell the veteran to submit 
any and all information in his possession, i.e., the "4th 
element."  Notwithstanding, these letters notified the 
veteran that evidence and information was necessary to 
substantiate his claim for service connection and requested 
that he provide it.  In addition, the VA fully notified the 
veteran of what was required to substantiate his claim in 
January 2004 statement of the case (SOC).  Together, the 
letters and SOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Thus, the appellant was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to notify the appellant was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  The RO obtained service medical and 
personnel records.  The veteran advised in May 2003 that he 
would obtain relevant records from his private treating 
physician.  He did so, submitting them in July 2003.  The 
veteran has not responded to additional requests that he 
identify other treating health care providers-either VA or 
non-VA.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the veteran has not been 
afforded a VA examination concerning the issues that are the 
subject of this decision.  Notwithstanding, as will be 
discussed below, the medical evidence does not establish that 
the veteran manifested the conditions he claimed.  In the 
absence of a diagnosis of a disability of either knee, a back 
disorder or depression during service or during the decades 
that have elapsed since then, and with no pertinent abnormal 
findings recorded during service or thereafter, there is no 
duty to provide a knee, back or psychiatric examination or a 
medical opinion.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The veteran has not provided 
information that another health care provider has either 
treated him for these claimed disabilities or has diagnosed 
them.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that an effective date for the award of benefits will 
be assigned where an initial increased evaluation or 
increased evaluation is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish the disability evaluation assigned or effective 
date for service connection for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for service 
connection for back and bilateral knee disabilities and 
depression; hence, any questions as to the appropriate 
disability evaluations and effective date to be assigned are 
rendered moot.  

II.  Service Connection

The veteran filed a claim in January 2003 for, among other 
disabilities, a bilateral knee disability, a back disability 
and depression.  He contends that he injured his knees and 
back while serving as a lineman on active service in Vietnam, 
where he was required to drop from a pole as high as 20-30 
feet, running.  The veteran claims that he and others working 
with him who were similarly injured could not report for 
treatment and, even if they had, the medics were busy with 
other, more demanding, emergencies.  Concerning the claimed 
depression, the veteran averred that he and others performed 
under duress.  He stated that he continues to be plagued with 
memories of his service in Vietnam, particularly of the 
poverty he observed, in addition to his experiences in war.  
Seeing poverty stateside, and smelling certain things evoke 
these memories and he is haunted by them.  (The Board 
parenthetically notes that service connection for post-
traumatic stress disorder was denied by an unappealed RO 
decision in July 2004.) 

The service medical and personnel records on file confirm 
Vietnam service but do not show that the veteran received any 
medals or decorations evincing combat duty.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) (relating to presumptions 
of injuries incurred during combat service) are not for 
application.
  
Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records show no complaints of or treatment 
for a disability or injury of knee, a disability or injury of 
the back, or a psychiatric disorder, to include depression.  
The veteran's reports of medical history and medical 
examination at entrance into and discharge from active 
service reflect no relevant complaints, abnormalities, 
deformities, defects, or diagnoses.  

The veteran submitted records from his private treating 
physician dated in July 2003.  These records are dated from 
1997 through 2002 and reflect no complaints of and show no 
treatment for either knee, his back or a psychiatric 
disorder, including depression.  Theis medical evidence is 
also negative for any relevant injury or notation of 
prescribed medication, deformities, defects, or diagnoses 
concerning either knee or any psychiatric condition.  There 
is a reference to upper extremity symptoms and cervical 
(neck) radiculopathy but no abnormalities relating to the 
thoracic or lumbar spine (back). 

There is no medical evidence of record showing a diagnosis of 
a disability of either knee, a back disorder or a psychiatric 
disorder, to include depression, and the veteran has not 
advised that such evidence exists, despite having been asked 
to do so on several occasions.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997).  It is well settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As noted earlier in this decision, with no evidence of any 
relevant abnormal findings during service or for so many 
years thereafter, there is no duty to provide a medical 
examination or opinion addressing the question of whether any 
of the disorders at issue, even if present, is linked to some 
remote incident of service.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The absence of 
medical evidence of a relevant diagnosis, pertinent clinical 
findings or even contemporaneously recorded lay evidence of 
continuity of symptomatology for so many years post-service 
weighs against all three claims.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

The Board considered the veteran's statements averring that 
he manifests a bilateral knee disability, a back disability 
and depression.  The veteran is competent as a lay person to 
report subjective symptoms of which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to the diagnosis of any of the claimed disorders 
or its cause or etiology as there is no evidence of record 
that the veteran has specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
the veteran's statements are competent with regard to the his 
subjective complaints, they do not constitute competent 
medical evidence for the purpose of establishing a diagnosis 
of a disability of the back or either knee, or of depression, 
or showing a causal connection between any current relevant 
complaints and service.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has a bilateral knee condition, a back disability and 
depression related to service.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application and the claims for service 
connection for a bilateral knee disability, a back disability 
and depression must be denied.  38 U.S.C.A. § 5107(b); also 
see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a back disability is denied.

Service connection for depression is denied.


REMAND

As noted above, the veteran also seeks entitlement to service 
connection for tinnitus.  

Private medical records provided by the veteran demonstrate 
that he has been diagnosed with bilateral hearing loss.  The 
veteran complained of a sense that his ears were filled with 
water, and while a diagnosis of tinnitus was not then made, 
the physician referred the veteran to an audiologist for 
further treatment.  The subsequent records show a history of 
tinnitus reported by the veteran.  The consulting examiner 
noted that the veteran reported history of noise exposure 
during active service without protection but also exposure to 
noise in his civilian occupation, with hearing protection.  
The audiologist opined that the configuration of the 
veteran's hearing loss was consistent with individuals having 
exposure to excessive noise without hearing protection.

There is no indication that the audiologist reviewed all of 
the relevant medical evidence in the claims file.  It is 
pertinent to note that, if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the present case, concerning the claim for which evidence 
establishes a diagnosis of tinnitus, the Board finds that it 
is necessary to remand to the AMC/RO for an examination, with 
review of the record, to determine the etiology of the 
claimed condition.  See 38 C.F.R. § 3.159(c)(4).  

As noted in the decision, Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, recently held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  On remand, the RO must address the relevant 
points raised in Dingess/Hartman, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his claimed tinnitus from his discharge 
from active service in 1966 to the 
present.  The RO/AMC should then obtain 
medical records from all identified 
health care providers that are not 
already of record.  

The AMC/RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Following completion of #1, above, 
the RO/AMC should make arrangements for 
the veteran to be afforded an examination 
to determine the etiology of his claimed 
tinnitus.  The claims folder, including 
all newly obtained evidence and a copy of 
this Remand, must be sent to the examiner 
for review.  The examiner should 
summarize the medical history, including 
the onset and course of the claimed 
tinnitus.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
tinnitus had its onset during service or 
is causally linked to any incident of 
active duty, to include exposure to 
excessive noise.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for tinnitus.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


